DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated May 24, 202, and June 22, 2022, have been entered.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 and 22 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 13: Claim 13 depends from claim 1.  Claim 1 recites a composition consisting of several components, including “at least one additive component.”  Claim 13 recites that the composition “does not consist of an additive component.”  Claim 13 is indefinite because it is not clear whether the term “an additive component” in claim 13 refers to the “additive component” of claim 1 (as suggested by the identity of the terms) or whether the term “an additive component” in claim 13 refers to a separate additive component (as suggested by the use of the indefinite article “an”).  For the purpose of further examination, the term “an additive component” in claim 13 is interpreted as referring to the “at least one additive component” of parent claim 1.
Considering Claim 22: Claim 22 depends from claim 14.  Claim 14 recites a composition consisting essentially of several components, including “at least one additive component.”  Claim 22 recites that the composition “does not include an additive component.”  Claim 22 is indefinite because it is not clear whether the term “an additive component” in claim 22 refers to the “additive component” of claim 14 (as suggested by the identity of the terms) or whether the term “an additive component” in claim 22 refers to a separate additive component (as suggested by the use of the indefinite article “an”).  For the purpose of further examination, the term “an additive component” in claim 22 is interpreted as referring to the “at least one additive component” of parent claim 14.
Claim Rejections – 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 13 and 22 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Considering Claim 13: Claim 13 depends from independent claim 1.  Claim 1 recites a composition consisting of several components, including “at least one additive component.”  The additive component is required by claim 1.  Claim 13 recites that the composition “does not consists of an additive component.”  The examiner’s interpretation of this language in claim 13 is explained above in the indefinitness rejection of claim 13.  Claim 13 fails to include all the limitations of claim 1 because claim 13 states that the composition does not contain an additive component, a limitation that is required by parent claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Considering Claim 22: Claim 22 depends from independent claim 14.  Claim 14 recites a composition consisting essentially of several components, including “at least one additive component.”  The additive component is required by claim 14.  Claim 22 recites that the composition “does not include an additive component.”  The examiner’s interpretation of this language in claim 22 is explained above in the indefinitness rejection of claim 22.  Claim 22 fails to include all the limitations of claim 14 because claim 22 states that the composition does not contain an additive component, a limitation that is required by parent claim 14.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 14-16, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2010/0258033 (“Yang”).
Considering Claims 14 and 15: Claim 14 recites the transition phrase “consisting essentially of.”  For the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP § 2111.03; see, e.g., PPG Indus. v. Guardian Indus., 156 F.3d 1351, 48 USPQ2d 1351 (Fed. Cir. 1998).  Because the instant disclosure does not contain such a clear indication, the transition phrase in claim 14 is interpreted as equivalent to “comprising.”	
Yang teaches a wood adhesive.  (Yang, Abstract).  Yang teaches that the wood adhesive contains a curing agent and a drier.  (Yang, Abstract; ¶ 0031).  Yang teaches that the curing agent may be 3,3’,4,4’-benzophenoneteracarboxylic dianhydride.  (Yang ¶ 0026; 7, Table 2, Example 11).  The 3,3’,4,4’-benzophenoneteracarboxylic dianhydride of Yang reads on the bis-electrophile of claim 14.  Yang teaches that the drier may be glycerin.  (Yang, ¶¶ 0030, 0052; 7, Table 2, Example 10).  The glycerin of Yang falls within the scope of the “triols” polynucleophile of claim 14 because glycerin is a triol.  
	Yang further teaches that the composition contains an acidity regulator.  (Yang, Abstract; ¶¶ 0012, 0020-0021).  Yang teaches that the acidity regulatory may be lauric acid (i.e., dodecanoic acid).  (Yang, 7, Table 2, Example 10; ¶ 0021).  The lauric acid of Yang reads on the accelerator additive component of claims 14 and 15 because lauric acid is a C12 carboxylic acid containing 0 unsaturated bonds.
Yang does not appear to teach an example where the example adhesive is actually combined with a lignocellulosic component.  However, Yang teaches generally that it is suitable to combine the wood adhesive with a wood material to produce plywood, blockboard, oriented strand board, flakeboard, and a variety of other wood composites.  (Yang, ¶ 0061).  Yang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely wood composites.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the example wood adhesive of Yang with a lignocellulosic component, and the motivation to have done so would have been, as Yang suggests, that it is an intended use of Yang to use the wood adhesive to make wood-based panels such as plywood and oriented strand board.  (Yang, ¶ 0061; Abstract).
Considering Claim 16: Yang does not teach that the acidity regulator is stearic acid.  However, Yang teaches generally that the acidity regulator is a fatty acid.  Furthermore, stearic acid is a homolog of lauric acid, which is specifically taught in an example of Yang.  (Yang, 7, Table 2, Example 10).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see MPEP § 2144.09.  In the present case, one of ordinary skill would have had a reasonable expectation of success in using stearic acid as the acidity regulator of Yang because stearic acid is a homolog of lauric acid (expressly taught by Yang) and one of ordinary skill would reasonably expect that stearic acid would possess similar properties as lauric acid in the composition of Yang.
Considering Claim 20: Yang teaches that the wood adhesive contains a viscosity modifier.  (Yang, ¶¶ 0009, 0016).  Yang teaches generally that the viscosity modifier may be polyvinyl alcohol.  (Id. ¶¶ 0028, 0050).  Yang teaches an example adhesive composition where polyvinyl alcohol is used as a viscosity modifier.  (Id. ¶ 0070).  The polyvinyl alcohol viscosity modifier taught by Yang reads on the polyvinyl alcohol polynucleophile of claim 20.
Considering Claim 21: Yang teaches that the wood adhesive contains water.  (Yang, ¶ 0031; 7, Table 2, Example 11).
Allowable Subject Matter
Claims 1, 2, 4, 8-10, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is considered to be Yang for the reasons discussed at pages 3-4 of the Office Action dated August 30, 2021.  The wood adhesive of Yang contains several required components: water, proteinaceous material, acidity regulator, aromatic compound, curing agent, and preservative.  (Yang, ¶¶ 9-15).  Yang identifies several optional components as well: viscosity modifier, filler, and drier.  (Id. ¶¶ 9, 16-19).  The examiner finds that the proteinaceous material and acidity regulator components required by Yang do not fall within any of the “additive component” classes permitted by the closed language of claim 1 (i.e., the “consisting of” language).  In the remarks dated May 24, 2022, applicant argues that the “preservative” required by Yang does not fall within any of the “additive component” classes permitted by claim 1.  The examiner disagrees with this because the preservative falls within the broadest reasonable interpretation of the “anti-aging agent” of claim 1.  Nevertheless, the examiner finds claim 1 patentably distinct over Yang because the proteinaceous material and acidity regulator component required by Yang don’t fit into any of the claimed additive component classes.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wood adhesive of Yang to exclude the proteinaceous material and acidity regulator because Yang indicates that these are required components of the wood adhesive.  (Id. ¶¶ 9-15).
Response to Arguments
Applicant’s arguments in the remarks dated May 24, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 6-8 of the remarks, applicant argues that independent claim 1 and the claims depending from claim 1 are nonobvious over Yang.  The examiner agrees with applicant for the reasons given above in the section on allowable subject matter.
B) At page 8 of the remarks, applicant argues that independent claim 14 and the claims depending from claim 14 are nonobvious over Yang.  Applicant argues that the “consisting essentially of” transition phrase excludes the preservatives and acidity regulators from the claimed composition.  This argument has been fully considered but is not found to be persuasive.  As explained above in the obviousness rejection of claim 14 over Yang, for the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP § 2111.03; see, e.g., PPG Indus. v. Guardian Indus., 156 F.3d 1351, 48 USPQ2d 1351 (Fed. Cir. 1998).  Because the instant disclosure does not contain such a clear indication, the transition phrase in claim 14 is interpreted as equivalent to “comprising.” 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767